DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-12, 16 and 24-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10.23.2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawing (Fig. 7) was received on 3.28.2022.  The drawings is acceptable.

Specification
The substitute specification filed 3.28.2022 is acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg. No. 48,317) on 5.12.2022.
The application has been amended as follows: 
In claim 1, ln. 14, replace “the layer formed” with –the surface sublayer formed--.
In claim 10, ln. 2, insert --single-- before “quantum-dot”.
In claim 13, ln. 11, replace “the layer formed” with –the surface sublayer formed--.
In claim 30, ln. 1, insert --single-- before “quantum-dot”.

Allowable Subject Matter
Claims 1, 4-13, 15-16 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest the quantum-dot light-emitting layer of the quantum-dot light-emitting diode comprises a surface sublayer formed of an electron transport material in the quantum-dot light-emitting layer, the surface sublayer is in direct physical contact with the hole transport layer, all of the surface sublayer, the hole transport layer and the quantum-dot light-emitting layer are owned by a single quantum-dot light emitting diode as recited within the context of claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see p. 9-13, filed 3.28.2022, with respect to overcoming the objections and/or rejections of the previous Office Action (OA) have been fully considered and are persuasive.  The claims are allowed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080007158 A1 to Farooq et al. discloses an emissive/electron-transport layer 108 lying directly on a hole-transport layer 106 (Fig. 1).
US 20160293877 A1 to Seo et al. discloses a first light-emitting layer 106a includes at least a first light-emitting material 109a, an electron-transport material 110, and a hole-transport material 111 (Fig. 1).
Neither Farooq et al. nor Seo et al. disclose the claimed inventions of claims 1 and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894